COURT OF APPEALS
                                EIGHTH DISTRICT OF TEXAS
                                     EL PASO, TEXAS


 THE STATE OF TEXAS,                             §               No. 08-19-00185-CR

                   Appellant,                    §                   Appeal from the

 v.                                              §               394th District Court

 ERICK MORALES-GUERRERO,                         §           of Jeff Davis County, Texas

                   Appellee.                                         (TC# CR1700847)

                                         ORDER
       The Court on its own motion ORDERS the Official Court Reporter for the 394th District

Court of Jeff Davis County, Texas, to electronically submit a supplemental reporter’s record

containing the following:

       1. State’s Exhibit 1 (Arrest Warrant and Supporting Documents);

       2. State’s Exhibit 2 (Magistrate Paperwork and Supporting Document);

       3. State’s Exhibit 3 (Written Warnings Given to Defendant Prior to Interview;

       4. State’s Exhibit 4 (Videotaped Interview of Defendant (in five segments));

       5. State’s Exhibit 5 (Affidavit of Sheriff Bill Kitts); and

       6. State’s Exhibit 6 (Affidavit of Chief Deputy Sheriff Jerry Walker).

       As indicated by the State’s pleading titled, “Submission of Evidence for Consideration by

the Court in evaluating Defendant’s Motion to Suppress,” which is dated February 25, 2019, and

duly filed in the Clerk’s Record of this appeal, each of the above exhibits were introduced or

admitted to evidence in the trial court in electronic format on a USB memory stick. (See Clerk’s

Record, pages 38-39). Moreover, the Reporter’s Record Request filed by the State, pursuant to
Rule 34.6(b) of the Texas Rules of Appellate Procedure, included a request that each of these

exhibits be included in the reporter’s record prepared for this appeal. To date, these exhibits have

not yet been made a part of the reporter’s record for this appeal. The supplemental reporter’s record

is due in this Court on or before September 16, 2020.

       IT IS SO ORDERED THIS 1ST DAY OF SEPTEMBER, 2020.


                                                      PER CURIAM

Before Alley, C.J., Rodriguez, and Palafox, JJ.




                                                  2